DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-15 are pending.


Claim Objections
Claim 11 is objected to because of the following informalities: The term "safe drive" in line 1 should read "safe drive regulator". Appropriate correction is required.
Claim 12 is objected to because of the following informalities: The term "safe drive" in line 1 should read "safe drive regulator". Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawada, US Patent Pub. US20210157293 A1 (hereinafter Sawada).

Claim 1
Sawada discloses a safety module for an automation system assembly (Sawada, Para [0050], [0054], [0058] - - A remote IO device/”safety module” for a robot controller/”automation system assembly”.), the safety module comprising: a safety component configured to implement a safe operation of the automation system assembly (Sawada, Para [0061] - - A safety controller/component performs the safety control by executing a safety program/“implement a safe operation” for the robot controller/”automation system assembly”.); and an adaptation component configured to mediate between the safety component and a communication system of the automation system assembly to incorporate the safety module into the automation system assembly (Sawada, Para [0063-65] - - A coupler unit/”adaptation component” generates safety communication frames/mediates to communicate between the safety controller/component and the field network/”communication system” of the robot controller/”automation system assembly” that incorporates the remote IO device/”safety module” into the robot controller/”automation system assembly”.), wherein the safety component and the adaptation component are constructed on separate circuit carriers and are connected so as to be mechanically detachable and reconnectable. (Sawada, Para [0050-51] - - The safety controller/component and the coupler unit/”adaptation component” are separate modules/”circuit carriers” and are mechanically detachable and reconnectable.)

Claim 3
Sawada discloses all the limitations of the base claims as outlined above.  
Sawada further discloses the communication system of the automation system assembly is a bus system and the adaptation component is configured to mediate between the safety component and the bus system. (Sawada, Para [0046], [0063-65] - - A coupler unit/”adaptation component” generates safety communication frames/mediates to communicate between the safety controller/component and the field bus/”bus system” of the robot controller/”automation system assembly”.)

Claim 4
Sawada discloses all the limitations of the base claims as outlined above.  
Sawada further discloses the safety component and the adaptation component have a communication connection to one another via an internal communication system. (Sawada, Para [0100] - - The coupler unit/”adaptation component” communicates with the safety controller/component via an internal bus/”communication system”.)

Claim 5
Sawada discloses all the limitations of the base claims as outlined above.  
Sawada further discloses the adaptation component is configured to mediate between the internal communication system and the communication system of the automation system assembly. (Sawada, Para [0063-65], [0097-0100] - - A coupler unit/”adaptation component” generates safety communication frames/mediates to communicate data received from the safety controller/component 

Claim 6
Sawada discloses all the limitations of the base claims as outlined above.  
Sawada further discloses the safety component has a safety logic (Sawada, Para [0099-103] - - The safety controller/component executes a safety program/logic.) and the adaptation component has an adaptation logic. (Sawada, Para [0094-97] - - The coupler unit/”adaptation component” has controllers that executes firmware/”adaptation logic”.)

Claim 7
Sawada discloses all the limitations of the base claims as outlined above.  
Sawada further discloses the safety component and the adaptation component in each case have their own printed circuit boards. (Sawada, Para [0050-51] - - The safety controller/component and the coupler unit/”adaptation component” are separate modules/”circuit carriers” with their own circuits/”printed circuit boards”.)

Claim 11
Sawada discloses an automation system assembly (Sawada, Para [0050], [0054], [0058] - - A robot controller/”automation system assembly”.), in particular a safety control (Sawada, Para [0054], [0058] - - A remote IO device/”safety module” performing safety control.), comprising: a communication system (Sawada, Para [0063-65] - - A field network/”communication system” of the robot controller/”automation system assembly”; and a safety module (Sawada, Para [0050], [0054], [0058] - - A remote IO device/”safety module” for a robot controller/”automation system assembly”.) comprising: a safety component configured to implement a safe operation of the automation system assembly (Sawada, Para [0061] - - A safety controller/component performs the safety control by executing a safety program/“implement a safe operation” for the robot controller/”automation system assembly”.); and an adaptation component configured to mediate between the safety component and the communication system of the automation system assembly to incorporate the safety module into the automation system assembly (Sawada, Para [0063-65] - - A coupler unit/”adaptation component” generates safety communication frames/mediates to communicate between the safety controller/component and the field network/”communication system” of the robot controller/”automation system assembly” that incorporates the remote IO device/”safety module” into the robot controller/”automation system assembly”.), wherein the safety component and the adaptation component are constructed on separate circuit carriers and are connected so as to be mechanically detachable and reconnectable. (Sawada, Para [0050-51] - - The safety controller/component and the coupler unit/”adaptation component” are separate modules/”circuit carriers” and are mechanically detachable and reconnectable.)

Claim 12
Sawada discloses all the limitations of the base claims as outlined above.  
Sawada further discloses the automation system assembly is one of a safety control. (Sawada, Para [0054], [0058] - - A remote IO device/”safety module” performing safety control.)

Claim 14
Sawada discloses all the limitations of the base claims as outlined above.  
the internal communication system is an internal bus system. (Sawada, Para [0100] - - The coupler unit/”adaptation component” communicates with the safety controller/component via an internal bus system.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada, US Patent Pub. US20210157293 A1 (hereinafter Sawada) as applied in Claims 1, 3-7, and 14 above, and in view of Schweiker et al., US Patent Pub. US 20210278816 A1 (hereinafter Schweiker).

Claim 2
Sawada discloses all the limitations of the base claims as outlined above.  
Sawada further discloses the adaptation component is a non-certified component. (Sawada, Para [0050-51] - - The safety controller/component and the coupler unit/”adaptation component” are 
But Sawada fails to clearly specify that the safety component is a certified component.
However Schweiker teaches the safety component is a certified component. (Schweiker, Para [0043] - - A safe automation system/component where, for an implemented safety function, a Safety Integrity Level 3 certification according to IEC 61508 can be achieved by the automation system.)
Sawada and Schweiker are analogous art because they are from the same field of endeavor.  They relate to safety controller systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above safety controller system, as taught by Sawada, and incorporating the safety certification of the safe automation system, as taught by Schweiker.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe automation system that enables the implementation of a standard-compliant safety function of a high safety category by using a safety certification of the safe automation system, as suggested by Schweiker (Para [0013]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada, US Patent Pub. US20210157293 A1 (hereinafter Sawada) as applied in Claims 1, 3-7, and 14 above, and in view of Kim, US Patent Pub. US 20130335865 A1 (hereinafter Kim).

Claim 8
Sawada discloses all the limitations of the base claims as outlined above.  
the adaptation component has a device configured to implement overvoltage protection.
However Kim teaches the adaptation component has a device configured to implement overvoltage protection. (Kim, Para [0099-100] - - The interface device/”adaptation component” has an overvoltage protection device.)
Sawada and Kim are analogous art because they are from the same field of endeavor.  They relate to interface adapter modules.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above safety controller system, as taught by Sawada, and incorporating an overvoltage protection device in the interface device, as taught by Kim.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent damage to electronic products by incorporating an overvoltage protection device in the interface device, as suggested by Kim (Abstract).


Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, US Patent Pub. US20210157293 A1 (hereinafter Sawada) as applied in Claims 1, 3-7, and 14 above, and in view of Chiao et al., US Patent Pub. US 20050066212 A1 (hereinafter Chiao).

Claim 9
Sawada discloses all the limitations of the base claims as outlined above.  
But Sawada fails to clearly specify the adaptation component has a voltage limitation for the safety component.
the adaptation component has a voltage limitation for the safety component. (Chiao, Para [0024], [0043], [0047-49] - - An interface adapter component that limits voltage between a bus and a data source/”safety component”.)
Sawada and Chiao are analogous art because they are from the same field of endeavor.  They relate to interface adapter modules.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above safety controller system, as taught by Sawada, and incorporating an interface adapter component that limits the voltage level between a bus and a data source, as taught by Chiao.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the required voltage for a device if is differs from a bus voltage by using an interface adapter component that limits the voltage level between a bus and a data source, as suggested by Chiao (Para [0041]).

Claim 10
Sawada discloses all the limitations of the base claims as outlined above.  
But Sawada fails to clearly specify the adaptation component has a voltage converter.
However, Chiao teaches the adaptation component has a voltage converter. (Chiao, Para [0024], [0043], [0047-49] - - An interface adapter component that converts the voltage between a bus and a data source/”safety component”.)
Sawada and Chiao are analogous art because they are from the same field of endeavor.  They relate to interface adapter modules.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above safety controller system, as taught by Sawada, and 
One of ordinary skill in the art would have been motivated to do this modification in order to provide the required voltage for a device if is differs from a bus voltage by using an interface adapter component that converts the voltage level between a bus and a data source, as suggested by Chiao (Para [0041]).

Claim 15
The combination of Sawada and Chiao teaches all the limitations of the base claims as outlined above.  
The combination of Sawada and Chiao further teaches the voltage limitation is a voltage limitation for an internal communication system between the adaptation component and the safety component. (Chiao, Para [0024], [0043], [0047-49] - - An interface adapter component that limits voltage between a bus and a data source/”safety component” for communication between the interface adapter component and a data source/”safety component”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety controller system, as taught by Sawada and Chiao, and further incorporating an interface adapter component that limits the voltage level between a bus and a data source, as taught by Chiao.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the required voltage for a device if is differs from a bus voltage by using an interface adapter component that limits the voltage level between a bus and a data source, as suggested by Chiao (Para [0041]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada, US Patent Pub. US20210157293 A1 (hereinafter Sawada) as applied in Claims 1, 3-7, and 14 above, and in view of Stevens, US Patent Pub. US 20100146185 A1 (hereinafter Stevens).

Claim 13
Sawada discloses all the limitations of the base claims as outlined above.  
But Sawada fails to clearly specify the bus system is a host bus system. 
However, Stevens teaches the bus system is a host bus system. (Stevens, Para [0019-22] - -  A host bus adapter that interfaces controllers to a host bus system.)
Sawada and Stevens are analogous art because they are from the same field of endeavor.  They relate to interface adapter modules.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety controller system, as taught by Sawada and Chiao, and further incorporating a host bus adapter that interfaces controllers to a host bus system, as taught by Stevens.  
One of ordinary skill in the art would have been motivated to do this modification in order to support multiple devices connected to a single interface by using a host bus adapter that interfaces controllers to a host bus system, as suggested by Stevens (Para [0007]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Maeda, Japanese Patent Num. JP2009146039A relates to claims 1, 3-7, and 14 regarding industrial modular safety systems and separate interface devices.
Papenbreer et al., US Patent Pub. US 20060087773 A1 relates to claims 1, 3-7, and 14 regarding industrial modular safety systems.
Nikolai et al., US Patent Pub. US 20090177290 A1 relates to claims 1-7, and 14 regarding industrial modular safety systems and system certifications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119